Citation Nr: 1755169	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above that awarded an initial 10 percent rating for service-connected PTSD, from September 13, 2002.  The Veteran subsequently perfected an appeal as to the initial rating assigned to his disability.  In January 2011, the Veteran's initial disability rating was increased to 30 percent, effective September 13, 2002.  While the RO increased the Veteran's initial disability rating, he did not withdraw his appeal.  Therefore, the issue remained viable on appeal, as 30 percent is not the maximum benefit available for this disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board will consider whether the Veteran is entitled to an initial rating in excess of 30 percent, effective from September 13, 2002.

Although informed of the right to testify at a Board hearing in connection to his increased rating claim, the Veteran withdrew his request for a Board hearing in May 2016.  At that time, the Veteran also clarified that he was not seeking a total disability rating based on individual unemployability (TDIU).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  The Veteran generally contends that the manifestations of his PTSD are more severe than contemplated by his current rating (30 percent from September 13, 2002).  However, the evidence currently of record is insufficient to decide the claim. 


The Veteran applied for service connection for PTSD in September 2002.  The last private treatment of record is from January 2013.  The Veteran has also had examinations with VA medical staff in connection with regular health maintenance.  The most recent treatment of record from a VA provider is from November 2012.

The Veteran had three VA psychiatric examinations.  The most recent examination was in November 2013.  However, this examination is too remote in time to determine the Veteran's current level of functioning.  

First, the Veteran must be afforded a new VA examination.  Since the last examination, the Veteran has asserted that his symptoms are more consistent with a 50 percent rating for PTSD.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to related symptoms. 38 C.F.R. § 4.130, DC 9411 (2017).  As such, the Board requires a new examination to determine the current severity of his psychiatric disorder because the Veteran has claimed his condition has worsened. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Second, the Veteran should be given an opportunity to furnish his most recent psychiatric treatment and counseling records.  

Accordingly, the case is REMANDED for the following action:

1(a) Request that the Veteran identify all VA health-care providers from whom he has sought treatment for his PTSD since November 2012.  The AOJ must obtain and associate with the claims folder all identified records.  All efforts to obtain these records must be documented in the claims folder and all efforts must continue until it is determined that the records are unavailable or that further efforts to locate them would be futile.

  (b)  Request that the Veteran identify all private health-care providers from whom he has sought treatment for his PTSD since January 2013.  The Veteran must provide all necessary authorizations so that VA may obtain these records.  Two attempts must be made to obtain any identified records.

2.  After the above-requested development has been completed, to the extent possible, schedule the Veteran for an appropriate VA examination in order to ascertain the current nature and degree of severity of his PTSD.  All special studies deemed necessary must be conducted.  The examiner must review the Veteran's claims folder, to include any records obtained above, in conjunction with the examination.  Such review must be documented in the examination report.

The Veteran must be advised of the importance of reporting to the scheduled examination and of the consequences of failing to so report.  See 38 C.F.R. § 3.655 (2107).

3.  Readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




